DETAILED ACTION

This Office Action is in response to Applicant's Communication received on 09/28/2022 for application number 17/488,191.
2.    	Claims 1-14 are presented for examination. Claims 1, 13 and 14 are independent claims.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDSs) submitted on 01/13/2022, 01/14/2022 and 05/11/2022 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follow. 
Claim 14 recites “A computer readable storage medium storing … one or more programs comprising instructions”.  However, the specification is silent on what is defined as computer readable storage medium.  According to MPEP 2111, the broadest reasonable interpretation of a computer readable storage media would include signal per se.  Therefore claim 14 directed to non-statutory subject matter.  Appropriate corrections are required. 


	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fein et al. (US Pub. 2014/0267410) hereinafter Fein in view of Pajak et al.  (US Pub. 2014/0176750) hereinafter Pajak and further in view of Lee. (US Pub. 2009/0047996).


Regarding claim 1, Fein teaches, a method, comprising: 
at a computer system having a display generation component, one or more cameras, and an input device (Fein; handheld augmented reality device with at least one sensor (camera) and touch screen for user input (touch to select); paragraph 79): 
displaying, via the display generation component, an augmented reality environment, wherein displaying the augmented reality environment includes concurrently displaying (Fein; as shown on figure 2, where augmented reality device depicts an image of field of view including augmented reality representation 206 (i.e. smartphone screen displaying concurrently field of view); paragraph 88): 
a representation of at least a portion of a field of view of the one or more cameras that includes a respective physical object, wherein the representation is updated as contents of the field of view of the one or more cameras change (Fein; as shown in figure 4a wherein AR device displaying field of view which is bookshelf with books (equate as physical object) and as shown in figure 4b wherein user’s hand pointing to a book (camera updating the field of view with user’s hand); paragraphs 96 and 97); and 
a respective virtual user interface object at a respective location in the representation of the field of view of the one or more cameras, wherein the respective virtual user interface object has a location that is determined based on the respective physical object in the field of view of the one or more cameras (Fein; as shown on figure 4a wherein the augmented reality device (smartphone) showing bookshelf with books (i.e. smartphone displaying bookshelf as virtual object as camera’s field of view of bookshelf); paragraph 96).
Fein does not teach expressly,
while displaying the augmented reality environment, detecting an input that changes a virtual environment setting for the augmented reality environment; and 
in response to detecting the input that changes the virtual environment setting: 
adjusting an appearance of the respective virtual user interface object in accordance with the change made to the virtual environment setting for the augmented reality environment
However, Pajak teaches,
while displaying the augmented reality environment, detecting an input that changes a virtual environment setting for the augmented reality environment (Pajak; as shown in figure 4C, wherein user select an editing option saturation to change appearance of the baby face; paragraph 62); and 
in response to detecting the input that changes the virtual environment setting (Pajak; user select saturation option in editing menu option; paragraph 62): 
adjusting an appearance of the respective virtual user interface object in accordance with the change made to the virtual environment setting for the augmented reality environment (Pajak; as shown in figure 4C, wherein user select a editing option saturation to change appearance of the bay face; paragraph 62)
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Pajak’s technique of modifying object appearance to modify displaying of augmented reality technique of Fein. The motivation for doing so would have been to enable user to efficiently and quickly improve object quality looking appearance.
Fein and Pajak do not teach expressly,
applying a filter to at least a portion of the representation of the field of view of the one or more cameras, wherein the filter is selected based on the change made to the virtual environment setting
However, Lee teaches,
applying a filter to at least a portion of the representation of the field of view of the one or more cameras, wherein the filter is selected based on the change made to the virtual environment setting (Lee; as shown in figure 3, user can select filter options from setting menu to select desire filter options; paragraphs 45-46).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Lee’s technique of using filter options displayed in on screen display to modify displaying of augmented reality technique, and modifying object appearance of Fein and Pajak. The motivation for doing so would have been to enable user to enhance image quality using filter option in real time to still image.

Regarding claim 2, Fein, Pajak and Lee teaches all of the claim 1. Lee further teaches,
wherein applying the filter to at least a portion of the representation of the field of view of the one or more cameras causes an appearance adjustment of the augmented reality environment that is in addition to the appearance adjustment of the respective virtual user interface object (Lee; as shown in figure 3, user can select filter options from setting menu to select desire filter options, as user may select filter option to “Sepia” and sepia effect applied to the image (user using filter option to change appearance of the object); paragraphs 45-46)

Regarding claim 3, Fein, Pajak and Lee teaches all of the claim 1. Lee further teaches,
the virtual environment setting is changed to a night mode (Lee; as shown in figure 3 wherein user can select sub-menu such as “night mode” (user selecting night mode menu option on camera to change appearance of the image); paragraph 44); and 
applying the filter to at least a portion of the representation of the field of view of the one or more cameras (Lee; as shown in figure 3, user can select filter options from setting menu to select desire filter options, as user may select filter option to “Sepia” and sepia effect applied to the image (user using filter option to change appearance of the object); paragraphs 45-46) includes: 
Pajak further teaches,
decreasing brightness of an image captured by the one or more cameras (Pajak; as shown in figure 4B, edit options include brightness and user select this option to edit brightness to decrease or increase; paragraphs 61 and 75); and 
applying a color filter to the image captured by the one or more cameras (Pajak; as shown in figure 4B, edit options include color, tone and user select this option to edit color on image; paragraphs 61 and 75).  

Regarding claim 4, Fein, Pajak and Lee teaches all of the claim 1. Pajak further teaches,
wherein the input that changes the virtual environment setting is a swipe input that navigates through time in the augmented reality environment (Pajak; as shown in figure 4C, wherein user select a editing option saturation to change appearance of the baby face by using a slider (swiping finger up or down to adjust saturation); paragraph 62)

Regarding claim 5, Fein, Pajak and Lee teaches all of the claim 1. Pajak further teaches,
detecting the input that changes the virtual environment setting includes detecting a movement of the input to change the virtual environment setting (Pajak; as shown in figure 4C, wherein user select a editing option saturation to change appearance of the baby face by using a slider (swiping finger up or down to adjust saturation); paragraph 62); 
adjusting the appearance of the respective virtual user interface object in accordance with the change made to the virtual environment setting for the augmented reality environment includes gradually adjusting the appearance of the respective virtual user interface object in accordance with the movement of the input to change the virtual environment setting (Pajak; as shown in figure 4C, wherein user select a editing option saturation to change appearance of the bay face (input of user to slide gesture to change saturation and portion of the image appearance changes); paragraph 62); and 
Lee further teaches,
applying the filter to at least a portion of the representation of the field of view of the one or more cameras includes gradually applying the filter in accordance with the movement of the input to change the virtual environment setting (Lee; as shown in figure 3, user can select filter options from setting menu to select desire filter options, as user may select filter option to “Sepia” and sepia effect applied to the image (user using filter option to change appearance of the object); paragraphs 45-46).

Regarding claim 10, Fein, Pajak and Lee teaches all of the claim 1. Lee further teaches,
wherein applying the filter to at least a portion of the representation of the field of view of the one or more cameras includes: applying the filter to an image captured by the one or more cameras before the image is transmitted to the display generation component (Lee; as illustrates in figure 4, wherein the image displays in S400 is before the filter effect applied and displayed image in S410 as after filter effect applied; paragraphs 55 and 58).

Claim 13 is system claim that corresponding to method claim 1. Therefore, claim is rejected for the same reason as claim 1 above.  In addition, the combination of Fein, Pajak and Lee teaches a display generation component (Fein; fig. 2; AR display 208; paragraph 88); one or more cameras (Fein; handheld augmented reality device with at least one sensor (camera) and touch screen for user input (touch to select); paragraph 79); an input device (Fein; touch screen for user input (touch to select as input); paragraph 79); one or more processors (Fein; device includes memory such as volatile or non-volatile memory and processors; paragraph 194); and memory storing one or more programs (Fein; device includes memory such as volatile or non-volatile memory and processors; paragraph 194), wherein the one or more programs are configured to be executed by the one or more processors (Fein; device includes memory such as volatile or non-volatile memory and processors; paragraph 194), the one or more programs including instructions for:

Claim 14 is a computer readable storage medium claims that corresponding to method claim 1. Therefore, claim is rejected for the same reason as claim 1 above.  In addition, the combination of Fein, Pajak and Lee teaches A computer readable storage medium (Fein; device includes memory such as volatile or non-volatile memory and processors; paragraph 194) storing one or more programs, the one or more programs comprising instructions, which, when executed by a computer system with a display generation component (Fein; fig. 2; AR display 208; paragraph 88), one or more cameras (Fein; handheld augmented reality device with at least one sensor (camera) and touch screen for user input (touch to select); paragraph 79), and an input device (Fein; touch screen for user input (touch to select as input); paragraph 79), cause the computer system to:


Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Fein et al. (US Pub. 2014/0267410) hereinafter Fein in view of Pajak et al.  (US Pub. 2014/0176750) hereinafter Pajak and further in view of Lee. (US Pub. 2009/0047996) as applied to claim 1 above, and further in view of Miller (US Pub. 2015/0302664).

Regarding claim 6, Fein, Pajak and Lee teaches all of the claim 1. Fein, Pajak and Lee do not teach expressly,
wherein the respective virtual user interface object casts a shadow on the respective physical object in the augmented reality environment
However, Miller teaches,
wherein the respective virtual user interface object casts a shadow on the respective physical object in the augmented reality environment (Miller; the AR system may perform a change or update when shadow pass over the virtual object and the position of both virtual and real objects are known and standard shadowing technique can be applied and AR system update or change the map of the virtual object in response to light updates; paragraph 411)
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Miller’s technique of AR system perform change or update shadow to modify displaying of augmented reality technique, and modifying object appearance, and using filter options displayed in on screen display of Fein, Pajak and Lee. The motivation for doing so would have been to efficiently enable user in the environment dimming to reduce the perception of the update or change by the user and user will discover an increased realism to user’s field of view.

Regarding claim 7, Fein, Pajak and Lee teaches all of the claim 1. Fein, Pajak and Lee do not teach expressly,
the respective physical object casts a shadow on the respective virtual user interface object in the augmented reality environment
However, Miller teaches,
the respective physical object casts a shadow on the respective virtual user interface object in the augmented reality environment (Miller; the AR system may perform a change or update when shadow pass over the virtual object and the position of both virtual and real objects are known and standard shadowing technique can be applied and AR system update or change the map of the virtual object in response to light updates; paragraph 411)
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Miller’s technique of AR system perform change or update shadow to modify displaying of augmented reality technique, and modifying object appearance, and using filter options displayed in on screen display of Fein, Pajak and Lee. The motivation for doing so would have been to efficiently enable user in the environment dimming to reduce the perception of the update or change by the user and user will discover an increased realism to user’s field of view.


Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fein et al. (US Pub. 2014/0267410) hereinafter Fein in view of Pajak et al.  (US Pub. 2014/0176750) hereinafter Pajak and further in view of Lee. (US Pub. 2009/0047996) as applied to claim 1 above, and further in view of Ishihara Hiroaki (JP 2014-115957, NPL submitted by applicant on 05/11/2022) hereinafter Ishihara.

Regarding claim 8, Fein, Pajak and Lee teaches all of the claim 1. Fein, Pajak and Lee do not teach expressly,
wherein movement of the respective physical object causes one or more changes in the appearance of the respective virtual user interface object in the augmented reality environment
However, Ishihara teaches,
wherein movement of the respective physical object causes one or more changes in the appearance of the respective virtual user interface object in the augmented reality environment (Ishihara; identifying a marker included in a landscape image inputted from an imaging means and synthesizing a 3D building image with the landscape image to generate composite image and display building and a landscape photographed from different directions or different locations in real time; paragraphs 22 and 24)
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Ishihara’s technique of building a composite image of physical object and display from different directions to modify displaying of augmented reality technique, and modifying object appearance, and using filter options displayed in on screen display of Fein, Pajak and Lee. The motivation for doing so would have been to efficiently enable user to present predicted diagram representing the appearance of the house to be constructed for accurately view the feature house before finalize execution of purchase.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fein et al. (US Pub. 2014/0267410) hereinafter Fein in view of Pajak et al.  (US Pub. 2014/0176750) hereinafter Pajak and further in view of Lee. (US Pub. 2009/0047996) as applied to claim 1 above, and further in view of Motta et al. (US Pub. 2015/0009130) hereinafter Motta.

Regarding claim 9, Fein, Pajak and Lee teaches all of the claim 1. Fein, Pajak and Lee do not teach expressly,
wherein movement of the computer system causes one or more changes in a visual effect that is applied to the representation of at least a portion of the field of view of the one or more cameras and the appearance of the respective virtual user interface object
However, Motta teaches,
wherein movement of the computer system causes one or more changes in a visual effect that is applied to the representation of at least a portion of the field of view of the one or more cameras and the appearance of the respective virtual user interface object (Motta; as illustrates in figure 4 wherein, the as light source reflects the depiction of graphical user interface object with shading effect as light source move farther to the right with respect to display affect more and more shading created on left sides of the graphical user interface objects; paragraph 50)
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Motta’s technique of building a composite image of physical object and display from different directions to modify displaying of augmented reality technique, and modifying object appearance, and using filter options displayed in on screen display of Fein, Pajak and Lee. The motivation for doing so would have been to implemented to take advantage of tracking a 3D frame of reference of the device and the position of the user's eyes and head to create a more realistic virtual 3D experience for the user.


Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fein et al. (US Pub. 2014/0267410) hereinafter Fein in view of Pajak et al.  (US Pub. 2014/0176750) hereinafter Pajak and further in view of Lee. (US Pub. 2009/0047996) as applied to claim 1 above, and further in view of Beeri et al. (US Pub. 2009/0243916) hereinafter Beeri.

Regarding claim 11, Fein, Pajak and Lee teaches all of the claim 1. Fein, Pajak and Lee do not teach expressly,
wherein the input that changes the virtual environment setting is an input that switches between different virtual environments for the virtual user interface object, wherein different virtual environments are associated with different interactions for exploring the virtual user interface object
However, Beeri teaches,
wherein the input that changes the virtual environment setting is an input that switches between different virtual environments for the virtual user interface object, wherein different virtual environments are associated with different interactions for exploring the virtual user interface object (Beeri; as shown in figs. 7A and 7B wherein the image displays in 7a is day mode color scheme and 7b is in night mode color scheme where adaption performed automatically or manually by the operator where predefined and/or configurable color scheme applied to virtual object; paragraph 51)
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Beeri’s technique of switching virtual object in day mode or night mode to modify displaying of augmented reality technique, and modifying object appearance, and using filter options displayed in on screen display of Fein, Pajak and Lee. The motivation for doing so would have been to improves operator recognition and reaction time for critical events, and precludes the necessity of a second display presentation for the alternate information and subsequent correlation of two data sets by visual comparison.

Regarding claim 12, Fein, Pajak and Lee teaches all of the claim 1. Fein, Pajak and Lee do not teach expressly,
in accordance with a determination that a first virtual environment setting is selected, displaying a first set of virtual objects in the augmented reality environment; and 
in accordance with a determination that a second virtual environment setting is selected, displaying a second set of virtual objects, distinct from the first set of virtual objects, in the augmented reality environment
However, Beeri teaches,
in accordance with a determination that a first virtual environment setting is selected, displaying a first set of virtual objects in the augmented reality environment (Beeri; as shown in figure 7a wherein the image displays in 7a is day mode color scheme where adaption performed automatically or manually by the operator; paragraph 51) and 
in accordance with a determination that a second virtual environment setting is selected, displaying a second set of virtual objects, distinct from the first set of virtual objects, in the augmented reality environment (Beeri; as shown in fig. 7B wherein the image displays in night mode color scheme where adaption performed automatically or manually by the operator where predefined and/or configurable color scheme applied to virtual object; paragraph 51)
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Beeri’s technique of switching virtual object in day mode or night mode to modify displaying of augmented reality technique, and modifying object appearance, and using filter options displayed in on screen display of Fein, Pajak and Lee. The motivation for doing so would have been to improves operator recognition and reaction time for critical events, and precludes the necessity of a second display presentation for the alternate information and subsequent correlation of two data sets by visual comparison.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 CFR § 1.111(c) to consider these references fully when responding to this action.  
Duran et al. (US 9,386,230 B1) teaches day mode and night mode uses ambient light sources ([col 40 line 32-43]). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARMANAND D PATEL whose telephone number is (571)270-7283.  The examiner can normally be reached on Monday-Friday (IFP) 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARMANAND PATEL/
Examiner, Art Unit 2143


/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143